Exhibit 10.11

 

EXECUTION VERSION

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2016-FL1, LTD.
 CLASS A NOTES, CLASS B NOTES AND CLASS C NOTES

 

--------------------------------------------------------------------------------

 

Placement Agreement

 

Dated as of August 5, 2016

 

J.P. Morgan Securities LLC
383 Madison Avenue, 8th Floor
New York, New York 10179

 

Ladies and Gentlemen:

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2016-FL1, LTD. (the “Issuer”) and
ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2016-FL1, LLC (the “Co-Issuer” and,
together with the Issuer, the “Co-Issuers”), propose to issue their $183,625,000
Class A Senior Secured Floating Rate Notes Due 2026 (the “Class A Notes”), their
$22,750,000 Class B Secured Floating Rate Notes Due 2026 (the “Class B Notes”)
and their $43,875,000 Class C Secured Floating Rate Notes Due 2026 (the “Class C
Notes” and, together with the Class A Notes and the Class B Notes,
the “Notes”).  The Issuer intends to issue 74,750 preferred shares, with a par
value of U.S.$0.0001 per share and a notional amount of U.S.$1,000 per share
(the “Preferred Shares” and, together with the Notes, the “Securities”).  The
Co-Issuers have engaged J.P. Morgan Securities LLC (the “Placement Agent”) to
act as placement agent in conjunction with the offer and sale of the Notes
pursuant to this Placement Agreement (this “Agreement”).

 

The Notes shall be issued pursuant to an Indenture, to be dated as of August 18,
2016 (the “Indenture”), among the Co-Issuers, Arbor Realty SR, Inc. (including
any successor by merger, the “Seller” or “Parent”), as Advancing Agent, and U.S.
Bank National Association, as Trustee (in such capacity, the “Trustee”), and the
Preferred Shares shall be issued pursuant to the Governing Documents (as defined
in the Indenture) of the Issuer, certain resolutions of the board of directors
of the Issuer passed prior to the issuance of the Preferred Shares and the
Preferred Shares Paying Agency Agreement, dated as of August 18, 2016
(the “Preferred Shares Paying Agency Agreement”), among the Issuer, U.S. Bank
National Association, as preferred shares paying agent (the “Preferred Shares
Paying Agent”), and MaplesFS Limited, as share registrar.  Capitalized terms
used but not defined herein shall have the meanings specified in the Offering
Memorandum (as hereinafter defined) or, to the extent not defined therein, in
the Indenture.

 

On the Closing Date, the Issuer will purchase the Loan Obligations described and
listed in Annex A to the Offering Memorandum (collectively, the “Loan
Obligations” and, with all other assets pledged to the Trustee on behalf of the
Secured Parties pursuant to the Indenture, the “Collateral”) from the Parent.

 

--------------------------------------------------------------------------------


 

The Co-Issuers, the Parent and the Placement Agent agree as follows:

 

1.                                      Appointment of Placement Agent; Offer
and Sale of Notes.

 

(a)                                 The Co-Issuers and the Parent hereby appoint
the Placement Agent to act as placement agent in connection with the offer and
sale of the Notes in accordance with the terms hereof, and the Placement Agent
hereby accepts such appointment in accordance with the terms hereof.  Subject to
the terms and conditions hereof and in reliance on the representations and
warranties herein set forth, the Co-Issuers and the Parent agree to sell or
cause to be sold the Notes and the Placement Agent agrees, on a best efforts
basis, to (i) solicit offers to purchase the Notes on behalf of the Co-Issuers
from time to time in negotiated transactions at various prices to be determined
at the time of the sale and (ii) provide customary facilitation of the offering
and sale of the Notes.  In connection with acting as placement agent hereunder,
the Placement Agent shall have the right (but not the obligation) to purchase
the Notes and resell the Notes pursuant to the terms of this Agreement.  Each of
the Co-Issuers, the Parent and the Placement Agent agrees that, as to any and
all of the Notes with respect to which the Placement Agent arranges the sale
pursuant to this Agreement, such Notes shall be offered and sold in reliance on,
among other things, the agreements, representations, warranties and covenants of
the Co-Issuers and the Parent contained herein and on the terms and conditions
and in the manner provided for herein; provided, however, that the Placement
Agent shall have no liability to the Co-Issuers in the event that any purchase
or sale is not consummated for any reason.  The Co-Issuers and the Parent shall
have the sole right to accept or reject any or all offers presented by the
Placement Agent in the sole and absolute discretion of the Co-Issuers and the
Parent.  The Co-Issuers shall direct the Placement Agent to remit the aggregate
purchase price for the Notes (net of the advisory, structuring and placement
agent fee (the “Advisory, Structuring and Placement Agent Fee”) set forth on
Schedule I, which shall be retained by the Placement Agent) placed pursuant
hereto to an account specified by the Issuer.

 

(b)                                 The Placement Agent hereby represents,
warrants and agrees that:

 

(i)                                     it understands that the offer and sale
of the Notes have not and will not be registered under the Securities Act or
registered or qualified under any applicable state securities laws and that none
of the Co-Issuers or the Parent is obligated to so register or qualify the
Notes;

 

(ii)                                  it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”);

 

(iii)                               (x) it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer to sell, the Notes or
any interest therein by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act (“Regulation D”), including, but not limited to, any
advertisement, article, magazine or similar medium or broadcast over television
or radio or any seminar or meeting whose attendees have been invited by any
general solicitation or advertising (as those terms are used in Regulation D),
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (y) it has not solicited offers for or
offered or sold, and will not solicit offers for, or offer or sell,

 

2

--------------------------------------------------------------------------------


 

the Notes as part of their initial offering except on the terms set forth in the
Offering Memorandum (as defined below):  (A) within the United States to persons
each of whom it reasonably believes to be a Qualified Purchaser within the
meaning of the Investment Company Act of 1940 and either (1) QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and as
to which in connection with each such sale, it has taken or will take reasonable
steps to ensure that the purchaser of the Notes is aware that such sale is being
made in reliance on Rule 144A or (2) institutions that are “accredited
investors” as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
(“Institutional Accredited Investors”), who, in the case of purchasers described
in this clause (2), purchase the Notes in certificated form for their own
account and for any discretionary account for which they are acquiring
securities and provide a letter in the form required under the Indenture or
(B) in accordance with the restrictions set forth in Annex A hereto;

 

(iv)                              (x) it has not provided, as of the date of
this Agreement, and covenants with the Co-Issuers that it will not provide, on
or prior to the Closing Date, to any Rating Agency or other “nationally
recognized statistical rating organization” (within the meaning of the Exchange
Act), any information, written or oral, relating to the Notes, the Collateral,
the transactions contemplated by this Agreement or the Indenture or any other
information, that could be reasonably determined to be relevant to determining
an initial credit rating for the Notes (as contemplated by
Rule 17g-5(a)(3)(iii)(C) of the Exchange Act), without the prior consent of the
Co-Issuers, and (y) covenants with the Co-Issuers that it will not provide to
any Rating Agency or other “nationally recognized statistical rating
organization” (within the meaning of the Exchange Act), any information, written
or oral, relating to the Notes, the Collateral, the transactions contemplated by
this Agreement or the Indenture or any other information, that could be
reasonably determined to be relevant to undertaking credit rating surveillance
for the Notes (as contemplated by Rule 17g-5(a)(iii)(3)(D) under the Exchange
Act), without the prior consent of the Co-Issuers; provided, in the case of both
(x) and (y), the Co-Issuers acknowledge that they have requested that the
Placement Agent participate in or initiate communications with the Rating
Agencies with respect to information posted on the website established pursuant
to Rule 17g-5 of the Exchange Act (“Rule 17g-5”) throughout the transactions
contemplated hereby or by the Indenture and to provide for posting to such
website any information relayed in such communications to the extent not already
posted on such website without requesting the Co-Issuers’ specific prior consent
and without the Co-Issuers’ participation, and any and all such communication
shall be deemed to have been consented to by the Co-Issuers; and

 

(v)                                 other than the Time of Sale Information, the
Indenture, the Offering Memorandum and the other Basic Documents, neither it nor
any of its affiliates (including its agents and representatives) has furnished
or made available, or will furnish or make available, to potential investors in
the Notes, without the prior consent of the Co-Issuers and the Parent, any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Notes.

 

(c)                                  In connection with the issuance of the
Notes, the Co-Issuers and the Parent have prepared an Offering Memorandum, dated
August 5, 2016 (including any exhibits and

 

3

--------------------------------------------------------------------------------


 

annexes thereto and any accompanying electronic media, the “Offering
Memorandum”), in form and substance acceptable to the Placement Agent.  Copies
of the Offering Memorandum will be delivered by the Co-Issuers and the Parent to
the Placement Agent pursuant to the terms of this Agreement.  At or prior to the
time when sales of the Notes were first made, which was approximately 1:00 PM
(prevailing Eastern time) on August 5, 2016 (the “Time of Sale”), the Co-Issuers
and the Parent have prepared the following documents: a Preliminary Offering
Memorandum, dated August 2, 2016 (including any exhibits and annexes thereto and
any accompanying electronic media, the “Preliminary Offering Memorandum” and,
together with any Additional Disclosure Materials (as defined below), the “Time
of Sale Information”).  If, subsequent to the date of this Agreement, (x) the
Co-Issuers, the Parent and the Placement Agent determine that, as to any
investors in the Notes, the Time of Sale Information as of the Time of Sale
included an untrue statement of material fact or omitted to state a material
fact necessary in order to make the statement therein, in the light of the
circumstances under which it was made, not misleading and the Placement Agent
terminates its old purchase contracts and enters into new purchase contracts
with investors in the Notes, then “Time of Sale Information” shall also include
such additional information conveyed to investors as of the time of entry into
the new purchase contracts, including any information that corrects such
material misstatements or omissions and “Time of Sale” shall refer to the time
and date on which such new purchase contracts were entered into.  Any Time of
Sale Information furnished to the Placement Agent subsequent to the date of this
Agreement shall be in form and substance satisfactory to the Placement Agent and
shall be listed on Annex B hereto.

 

(d)                                 Except as otherwise set forth in
paragraph (e) below, the Notes to be placed by the Placement Agent shall be
represented by one or more definitive global notes in book-entry form, which
shall be deposited by or on behalf of the Co-Issuers with the Depository Trust
Company (the “DTC”) or its designated custodian.  The Co-Issuers shall deliver
the applicable Notes to the Placement Agent, acting on behalf of the purchasers
of the applicable Notes, by causing DTC to credit such Notes to the account of
the Placement Agent (or its designee) at DTC.  The Notes shall be registered in
such names and such authorized denominations as the Placement Agent may request
in writing not less than forty-eight (48) hours prior to the Closing Date.  The
Co-Issuers shall cause the Notes to be made available to the Placement Agent for
inspection at least twenty-four (24) hours prior to the Closing Date at the
offices of Cadwalader, Wickersham & Taft LLP at 200 Liberty Street, New York,
New York 10281 (the “Closing Location”).  The time and date of delivery of the
Notes shall be 10:00 a.m., New York City time, on August 18, 2016, or such other
time and date as the Placement Agent and the Co-Issuers may agree upon in
writing.  The time and date of such payment and delivery is referred to herein
as the “Closing Date”.  On the Closing Date, the Co-Issuers and the Parent
(jointly and severally) agree to pay to the Placement Agent the Advisory,
Structuring and Placement Agent Fee set forth on Schedule I hereto.

 

(e)                                  The Notes sold to Institutional Accredited
Investors that are not QIBs, as specified by the Placement Agent upon at least
forty-eight (48) hours’ prior notice to the Co-Issuers (such request to include
the authorized denominations and the names in which they are to be registered),
shall be delivered in definitive certificated form to or upon the instructions
of the Placement Agent, acting on behalf of the applicable purchasers of the
Notes, against payment of the purchase price therefor by wire transfer of
immediately available funds.  The Notes shall be

 

4

--------------------------------------------------------------------------------


 

made available for inspection and packaging in New York, New York, not later
than 1:00 p.m. on the business day prior to the Closing Date at the Closing
Location.

 

(f)                                   The documents to be delivered at the
Closing Date by or on behalf of the parties hereto pursuant to Section 5 hereof
and the Notes shall be delivered at the Closing Location on the Closing Date.  A
meeting shall be held at the Closing Location at 5:00 p.m., New York City time,
on the New York Business Day next preceding the Closing Date, or such other time
agreed to by the parties hereto, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence shall be available
for review by the parties hereto.  For the purposes of this Section 1(f), “New
York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

 

(g)                                  The Placement Agent acknowledges and agrees
that the Co-Issuers and, for purposes of the opinions to be delivered to the
Placement Agent pursuant to Sections 5(h) and 5(i) hereof, counsel for the
Co-Issuers and counsel for the Placement Agent, respectively, may rely upon the
accuracy of the representations and warranties of the Placement Agent, and
compliance by the Placement Agent with its agreements contained in
Section 1(b) (including Annex A hereto), and the Placement Agent hereby consents
to such reliance.

 

(h)                                 The Co-Issuers and the Parent acknowledge
and agree that the Placement Agent is acting solely in the capacity of an
arm’s-length contractual counterparty to the Co-Issuers and the Parent with
respect to the offering and sale of the Notes if and to the extent contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or fiduciary to, or agent of, the Co-Issuers, the
Parent or any other person in connection with each transaction contemplated
hereby and the process leading to such transaction.  Additionally, the Placement
Agent is not advising the Co-Issuers, the Parent or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Co-Issuers and the Parent shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and the
Placement Agent shall not have any responsibility or liability to the
Co-Issuers, the Parent or any other person with respect thereto.  Any review by
the Placement Agent of the Co-Issuers and the transactions contemplated hereby
or other matters relating to such transactions will be performed solely for the
benefit of the Placement Agent, and shall not be on behalf of the Co-Issuers,
the Parent or any other person.  Each of the Co-Issuers and the Parent agree
that it will not claim that the Placement Agent has rendered financial advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Co-Issuers or the Parent in connection with such transaction or the process
leading thereto.

 

(i)                                     The Placement Agent may provide to
prospective investors Additional Disclosure Materials (as defined below),
subject to the following conditions:  (i) the Placement Agent shall provide to
the Issuer any Additional Disclosure Materials that the Placement Agent has
prepared prior to providing such materials to investors; and (ii) in the event
that the Issuer or the Placement Agent discovers an error in the Additional
Disclosure Materials, the Issuer, if it has discovered such error, shall notify
the Placement Agent in writing and, in either case, the Placement Agent shall
correct such error prior to providing such materials to any prospective
investors.  “Additional Disclosure Materials” shall mean any “flip” book or
similar marketing

 

5

--------------------------------------------------------------------------------


 

materials or any term sheet or similar marketing materials and any and all other
summaries, reports, documents, in written or electronic form, (i) provided to
the Placement Agent by or on behalf of the Issuer or any of its affiliates or
(ii) prepared by the Placement Agent and provided to the Issuer prior to
distribution to prospective investors in accordance with the preceding sentence.

 

(j)                                    Except for the Accountants’ Due Diligence
Report (as defined in Section 3(a) below), it has not obtained any Due Diligence
Report (as defined in Section 3(a) below) in connection with the offering
contemplated hereby.

 

2.                                      Representations and Warranties of the
Co-Issuers.  The Co-Issuers represent and warrant to the Placement Agent that:

 

(a)                                 Time of Sale Information and Offering
Memorandum.  The Time of Sale Information, as of the Time of Sale, did not, and
as of the Closing Date, will not, and the Offering Memorandum, as of the date
thereof, did not, and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Co-Issuers do not make any
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to the Placement Agent
furnished to the Co-Issuers in writing by the Placement Agent expressly for use
in the Time of Sale Information and the Offering Memorandum and any amendment or
supplement thereto (such information, as identified in Section 12,
the “Placement Agent Information”).

 

(b)                                 Additional Written Communications.  Other
than the Time of Sale Information and the Offering Memorandum, neither the
Co-Issuers nor any of their affiliates (including their agents and
representatives) have made, used, prepared, authorized, approved or referred to
or will prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Notes.

 

(c)                                  No Material Adverse Change.  Other than as
set forth in the Time of Sale Information, since the Time of Sale and other than
as set forth in the Offering Memorandum, since the date thereof, there has not
been any material adverse change or any development involving a prospective
material adverse change, in or affecting the business, properties, management,
financial position, stockholders’ equity or results of operations of the
Co-Issuers or the Parent.

 

(d)                                 Organization and Good Standing.  Each of the
Co-Issuers and the Parent has been duly organized and is a validly existing
organization in good standing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction in which the conduct of its business
requires such qualification, and has all power and authority necessary to enter
into and perform its obligations under each of the Basic Documents (as defined
in Section 2(g) below) to which it is a party and to own or hold its properties
and to conduct the business in which it is engaged.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Due Authorization.  Each of the Co-Issuers
and the Parent has full right, power and authority to execute and deliver each
of the Basic Documents to which it is a party, and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Basic Documents to
which it is a party and the consummation of the transactions contemplated
thereby have been duly and validly taken.

 

(f)                                   The Notes.  The Notes have been duly
authorized and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will be entitled to the benefits and security
afforded by the Indenture.

 

(g)                                  Indenture and the other Basic Documents;
Description of Basic Documents.  When used in this agreement, the term “Basic
Documents” shall mean this Agreement, the Indenture, the Notes, the Servicing
Agreement, the Securities Account Control Agreement, the Preferred Shares Paying
Agency Agreement, the Loan Obligations Purchase Agreement, the Loan Obligation
Management Agreement and any other contract or agreement that is, or is to be,
entered into by the Issuer on the Closing Date or otherwise in connection with
any of the foregoing or this Agreement.  Each Basic Document to which the
Issuer, Co-Issuer or Parent is a party has been duly authorized by the Issuer,
Co-Issuer and Parent, as applicable, and when duly executed and delivered in
accordance with its terms by each of the parties thereto (other than the
Co-Issuers or the Parent, as applicable), will constitute a valid and legally
binding agreement of the Co-Issuers or the Parent, as applicable, enforceable
against the Co-Issuers or the Parent, as applicable, in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.  The Basic
Documents described in the Time of Sale Information or the Offering Memorandum
will conform in all material respects to the descriptions thereof contained in
the Time of Sale Information and in the Offering Memorandum.

 

(h)                                 No Violation or Default.  None of the
Co-Issuers or Parent is (A) in violation of its charter, by-laws or similar
organizational documents; (B) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets are subject; or (C) in violation of any law or statute or any
judgment, order or regulation of any court or governmental agency or body having
jurisdiction over it or any of its properties (“Governmental Authority”).

 

(i)                                     No Conflicts with Existing Instruments. 
The execution, delivery and performance by the Issuer, Co-Issuer and Parent of
the Basic Documents to which it is a party, the issuance and sale of the Notes
and compliance by it with the terms thereof and the consummation of the
transactions contemplated by such Basic Documents will not (A) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or, except as contemplated by the Basic Documents,
result in the creation or imposition of any lien, charge or encumbrance upon any
of its property or assets pursuant to any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it is a party or

 

7

--------------------------------------------------------------------------------


 

by which it is bound or to which any of its property or assets are subject;
(B) result in any violation of the provisions of the charter, by-laws or similar
organizational documents of the Issuer, Co-Issuer or Parent; or (C) result in
the violation of any law or statute or any judgment, order or regulation of any
Governmental Authority.

 

(j)                                    No Consents Required.  Assuming
compliance by the Placement Agent with its agreement in Section 1(b) hereof, no
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority is required for the execution, delivery and
performance by the Issuer, Co-Issuer or Parent of each of the Basic Documents to
which it is a party, the issuance and sale of the Securities and compliance by
such Issuer, Co-Issuer or Parent with the terms thereof and the consummation of
the transactions contemplated by the Basic Documents, except for such consents,
approvals, authorizations, orders and registrations or qualifications as have
already been obtained, or as of the Closing Date will have been obtained or as
may be required under applicable state securities laws in connection with the
placement of the Notes by the Placement Agent or any purchase and resale of the
Notes by the Placement Agent.

 

(k)                                 Legal Proceedings.  Except as described in
the Time of Sale Information and the Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Issuer, Co-Issuer or Parent is a party or to which any property of
the Issuer, Co-Issuer or Parent is the subject that, individually or in the
aggregate, if determined adversely to such Issuer, Co-Issuer or Parent, could
reasonably be expected to have a material adverse effect on (A) the ability of
any of the Issuer, Co-Issuer or Parent to perform its obligations under any
Basic Document to which it is a party or (B) the transactions contemplated
herein or in the Basic Documents; to the knowledge after due inquiry of the
Co-Issuers and the Parent, no such investigations, actions, suits or proceedings
are threatened or contemplated by any Governmental Authority or threatened by
others.

 

(l)                                     Title to Assets.  Parent will, at the
Closing Date, own and transfer the Loan Obligations, free and clear of any lien,
mortgage, pledge, charge, security interest or other encumbrance, and, at the
Closing Date, Parent will have full power and authority to sell the Loan
Obligations to the Issuer under the Loan Obligations Purchase Agreement and
deliver the Loan Obligations to the Issuer thereunder, and at the Closing Date
will have duly authorized such sale and delivery to the Issuer by all necessary
action; and (C) the Issuer will, at the Closing Date, own the related
Collateral, free and clear of any lien, mortgage, pledge, charge, security
interest or other encumbrance, and will have full power and authority to pledge
such Collateral to the Trustee pursuant to the terms of the Indenture.

 

(m)                             Investment Company Act.  None of the Issuer or
the Co-Issuer are, nor after giving effect to the offering and sale of the Notes
and the application of the proceeds thereof as described in the Time of Sale
Information and the Offering Memorandum, (i) will be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Securities Exchange Commission thereunder
(collectively, the “Investment Company Act”) or (ii) are relying on the
exemptions from the requirements of the Investment Company Act pursuant to
Section 3(c)(5)(C) thereof or Rule 3a-7 thereunder.

 

8

--------------------------------------------------------------------------------


 

(n)                                 Integration.  None of Issuer, Co-Issuer, or
Parent or any of their respective affiliates (as defined in Rule 501(b) of
Regulation D) has directly, or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security
(as defined in the Securities Act) that is or will be integrated with the sale
of the Notes in a manner that would require registration of the Securities under
the Securities Act.

 

(o)                                 No General Solicitation or Directed Selling
Efforts.  None of Issuer, Co-Issuer, or Parent or any of their respective
affiliates or any other person acting on its or their behalf (other than, in the
case of the Notes, the Placement Agent, as to which no representation or
warranty is made) has (A) solicited offers for, or offered or sold any of the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(B) engaged in any directed selling efforts within the meaning of Regulation S,
and all such persons have complied with the offering restrictions requirement of
Regulation S.

 

(p)                                 Securities Law Exemptions.  Assuming the
accuracy of the representations and warranties of the Placement Agent contained
in Section l(b) hereof (including Annex A hereto) and its compliance with the
agreements set forth therein, it is not necessary in connection with the offer,
sale, resale and delivery of the Notes in the manner contemplated by this
Agreement, the Time of Sale Information or the Offering Memorandum to register
the Notes under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(q)                                 Taxes and Fees.  Any taxes, fees and other
governmental charges in connection with the execution, delivery and performance
of each Basic Document and the Securities (other than such federal, state and
local taxes as may be payable on the income or gain recognized therefrom), in
all cases to the extent material to any of Issuer, Co-Issuer, or Parent, have
been or will be paid at or prior to the Closing Date.

 

(r)                                    Rule 144A Eligibility.  When the
Securities are executed, authenticated and delivered pursuant to the Indenture,
the Securities will not be (and will not be convertible or exchangeable into
securities that are) of the same class as securities listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or quoted in an automated inter-dealer
quotation system; and the Offering Memorandum, as of its date, contains or, as
of the Closing Date, will contain, or the Co-Issuers will otherwise provide or
cause to be provided, all the information that, if requested by a prospective
purchaser of the Notes, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(s)                                   Representations in Basic Documents.  The
representations and warranties of the Co-Issuers and the Parent contained in the
Basic Documents, respectively, shall be true and correct as of the Closing Date
in all material respects.

 

(t)                                    17g-5 Compliance.  The Arbor Realty
Trust, Inc. (“ART”) has executed and delivered a written representation to
Moody’s Ratings Services Inc. (“Moody’s”) and DBRS, Inc. (“DBRS” and, together
with Moody’s, the “Rating Agencies”) that it will take the actions

 

9

--------------------------------------------------------------------------------


 

specified in paragraphs (a)(3)(iii)(A) through (D) of Rule 17g-5 of the Exchange
Act, and ART has complied with each such representation in all material
respects.

 

3.                                      Representations and Warranties of the
Parent.  The Parent represents and warrants to the Placement Agent that:

 

(a)                                 The Parent has not obtained any third-party
due diligence report contemplated by Rule 15Ga-2 under the Exchange Act
(“Rule 15Ga-2”) (each, a “Due Diligence Report”) in connection with the
transactions contemplated by this Agreement and the Offering Memorandum other
than the agreed-upon procedures report (the “Accountants’ Due Diligence
Report”), in form and substance reasonably satisfactory to the Placement Agent,
obtained from the accounting firm (the “Accountants”) engaged to provide
procedures involving a comparison of information in the loan files for the loans
backing the Notes (the “Loans”) to information on a data tape relating to the
Loans (“Due Diligence Services”), a copy of which has been furnished to the
Placement Agent, at the request of the Parent, and addressed to the Placement
Agent.  The Accountants have consented to the use of the Accountants’ Due
Diligence Report in the preparation of a Form 15G (as defined below) furnished
on EDGAR as required by Rule 15Ga-2.

 

(b)                                 Any certification on Form ABS Due
Diligence-15E received by the Parent from the Accountants in connection with the
Due Diligence Services provided by the Accountants was promptly posted, after
receipt, on the Rule 17g-5 website established by or on behalf of the Parent as
required by Rule 17g-5.

 

(c)                                  The Parent (A) prepared one or more reports
on Form ABS-15G (each, a “Form 15G”) containing the findings and conclusions of
the Accountants’ Due Diligence Report and meeting all other requirements of
Rule 15Ga-2, any other rules and regulations of the SEC and the Exchange Act;
(B) provided a copy of the final draft of each Form 15G to the Placement Agent
at least seven Business Days before the Time of Sale; and (C) furnished each
Form 15G to the SEC on EDGAR at least five Business Days before the Time of Sale
as required by Rules 15Ga-2.

 

(d)                                 No portion of any Form 15G contains any
names, addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999.

 

4.                                      Further Agreements of the Co-Issuers and
the Parent.  Each of the Co-Issuers and the Parent jointly and severally
covenants and agrees with the Placement Agent that:

 

(a)                                 Delivery of Copies.  It will deliver to the
Placement Agent as many printed copies of the Preliminary Offering Memorandum,
any other Time of Sale Information and the Offering Memorandum (including all
amendments and supplements thereto) as the Placement Agent may reasonably
request.

 

(b)                                 Amendments or Supplements.  Before making or
distributing any amendment or supplement to any Time of Sale Information or the
Offering Memorandum, the Co-Issuers and the Parent will furnish to the Placement
Agent and counsel for the Placement

 

10

--------------------------------------------------------------------------------


 

Agent a copy of the proposed amendment or supplement for review and will not
distribute any such proposed amendment or supplement to which the Placement
Agent reasonably objects.

 

(c)                                  Notice to the Placement Agent.  The
Co-Issuers and the Parent will advise the Placement Agent promptly, and confirm
such advice in writing:  (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of either any Time of
Sale Information or the Offering Memorandum or the initiation or threatening of
any proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Notes as a result of
which any Time of Sale Information or the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when the Time of Sale Information and the
Offering Memorandum are delivered to a purchaser, not misleading; and (iii) of
the receipt by the Co-Issuers or the Parent or any of their affiliates of any
notice with respect to any suspension of the qualification of the Notes for
offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and the Co-Issuers and the Parent will use their
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any Time of Sale Information or the Offering
Memorandum or suspending any such qualification of the Notes and, if any such
order is issued, will obtain as soon as possible the withdrawal thereof.

 

(d)                                 Ongoing Compliance.  If, at any time prior
to the Time of Sale, (i) any event shall occur or condition shall exist as a
result of which any of the Time of Sale Information would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information so that any of the Time of Sale
Information will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Co-Issuers and the Parent will promptly notify the Placement Agent thereof and
forthwith prepare (in a form reasonably acceptable to the Placement Agent) and,
subject to paragraph (b) above in this Section 4, furnish to the Placement Agent
such amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading.  If at any time prior to the Closing Date, (x) any
event shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing (A) when the
Offering Memorandum is delivered to a purchaser and (B) at the Closing Date, not
misleading or (y) it is necessary to amend or supplement the Offering Memorandum
to comply with applicable law, the Co-Issuer and the Parent will promptly notify
the Placement Agent thereof and forthwith prepare (in a form reasonably
acceptable to the Placement Agent) and, subject to paragraph (b) above in this
Section 4, furnish to the Placement Agent such amendments or supplements to the
Offering Memorandum as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances existing when the Offering Memorandum as so amended or
supplemented is

 

11

--------------------------------------------------------------------------------


 

delivered to a purchaser and at the Closing Date, be misleading or so that the
Offering Memorandum will comply with applicable law.

 

(e)                                  Blue Sky Compliance.  The Co-Issuers and
the Parent will use commercially reasonable efforts to qualify the Notes for
offer and sale under the securities or “blue sky” laws of such jurisdictions in
the United States as the Placement Agent shall reasonably request and will
continue such qualifications in effect so long as required for the initial
offering and sale of the Notes; provided that none of the Co-Issuers and the
Parent shall be required to:  (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify; (ii) file any general consent to or take
any action that would subject itself to service of process in such jurisdiction;
or (iii) subject itself to taxation in any such jurisdiction.  Prior to the Time
of Sale, the Placement Agent shall notify the Co-Issuers and the Parent of any
jurisdictions that would require qualifications or legends or disclaimers in the
Preliminary Offering Memorandum.

 

(f)                                   Copies of Reports.  So long as the Notes
are outstanding, the Co-Issuers shall furnish, or cause to be furnished, to the
Placement Agent copies of all reports or other communications (financial or
other) furnished to holders of the Notes.

 

(g)                                  Use of Proceeds.  The Co-Issuers shall
apply the net proceeds from the sale of the Securities as described in the Time
of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds”.

 

(h)                                 Rating Agencies.  The Notes shall have been
assigned ratings no lower than those set forth on Schedule I hereto by the
Rating Agencies.  To the extent, if any, that the ratings provided with respect
to the Notes by the Rating Agencies are conditional upon the furnishing of
documents or the taking of any other action by the Co-Issuers or the Parent, the
Co-Issuers and the Parent shall use their commercially reasonable efforts to
furnish such documents and take any other such action.

 

(i)                                     No Integration.  None of the Co-Issuers
and the Parent or any of their respective affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Notes in a manner that would require registration of any of the
Securities under the Securities Act.

 

(j)                                    No Solicitation or Directed Selling
Efforts.  None of the Co-Issuers, the Parent or any of their respective
affiliates or any person acting on its or their behalf (other than, with respect
to the Notes, the Placement Agent, as to which no covenant is given) will
(i) solicit offers for, or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(k)                                 Supplying Information.  While the Notes
remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Securities Act, the Co-

 

12

--------------------------------------------------------------------------------


 

Issuers and the Parent will, during any period in which they are not subject to
and in compliance with Section 13 or 15(d) under the Exchange Act, furnish to
holders of the Notes and prospective purchasers of the Notes designated by such
holders, in each case upon request, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(l)                                     DTC.  The Co-Issuers will assist the
Placement Agent in arranging for the Notes to be eligible for clearance and
settlement through DTC.

 

(m)                             Sale Treatment.  Parent agrees that its transfer
of the Loan Obligations shall be reflected on its balance sheet and other
financial statements as a sale and/or contribution of the Loan Obligations to
the Issuer and not as a financing.  Issuer agrees that the transfer to the
Issuer of the Loan Obligations shall be reflected on Issuer’s balance sheet and
other financial statements as the purchase and/or acquisition of such Loan
Obligations by Issuer from the Parent and not as a loan to Issuer from Parent. 
Parent is not selling the Loan Obligations and the Co-Issuers are not selling
the Notes with any intent to hinder, delay or defraud any of the creditors of
the Parent or the Co-Issuers, as applicable.

 

(n)                                 Rule 17g-5 Compliance.  The Co-Issuers, ART
and the Parent shall take reasonable efforts to cause the Trustee (pursuant to
the Trustee’s related obligations under the Basic Documents) to comply with each
representation made by it to the Rating Agencies with respect to the Notes
pursuant to paragraph (a)(3)(iii) of Rule 17g-5.

 

5.                                      Conditions to Placement Agent’s
Obligations.  The obligations of the Placement Agent hereunder are subject to
the performance by the Co-Issuers and the Parent of their respective covenants
and other obligations hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Co-Issuers and the Parent contained herein
shall be true and correct on the date hereof, on and as of the date of the Time
of Sale and on and as of the Closing Date; and the statements of the Co-Issuers
and the Parent and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct in all material respects on
and as of the date of the Time of Sale and on and as of the Closing Date.

 

(b)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, no event or condition of a type
described in Section 2(c) hereof shall have occurred or shall exist, which event
or condition is not described in the Time of Sale Information and the Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of
which, in the judgment of the Placement Agent, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(c)                                  Officer’s Certificate of the Co-Issuers. 
The Placement Agent shall have received on and as of the Closing Date a
certificate of an executive officer of each of the Issuer and the Co-Issuer
satisfactory to the Placement Agent:  (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and
to the knowledge of such officer, after due inquiry, the representation set
forth in Section 2(a) hereof is

 

13

--------------------------------------------------------------------------------


 

true and correct; (ii) confirming that the other representations and warranties
of the Issuer and Co-Issuer, as applicable, in this Agreement are true and
correct in all material respects on and as of the date of the Time of Sale and
on and as of the Closing Date and that each of the Issuer and the Co-Issuer, as
applicable, have complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) to the effect set forth in
Section 2(c) hereof as to such Issuer.

 

(d)                                 Officer’s Certificate of the Parent.  The
Placement Agent shall have received on and as of the Closing Date a certificate
of an executive officer of the Parent satisfactory to the Placement Agent: 
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
after due inquiry, the representation set forth in Section 2(a) hereof is true
and correct; (ii) confirming that the Parent has complied in all material
respects with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date; and (iii) to
the effect set forth in Section 2(c) hereof as to the Parent, as applicable.

 

(e)                                  Officer’s Certificate of the Loan
Obligation Manager.  The Placement Agent shall have received on and as of the
Closing Date a certificate of an authorized officer of Arbor Realty Collateral
Management, LLC, dated as of the Closing Date, substantially in the form
attached hereto as Exhibit A.

 

(f)                                   Officer’s Certificate of the Seller.  The
Placement Agent shall have received on and as of the Closing Date a certificate
of authorized officers of the Seller, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit B.

 

(g)                                  Comfort Letters.  On the date of the
Preliminary Offering Memorandum and on the date of this Agreement, Ernst & Young
LLP shall have furnished to the Co-Issuers and the Placement Agent, at the
request of the Co-Issuers, letters dated the respective dates of delivery
thereof and addressed to the Placement Agent, in form and substance reasonably
satisfactory to the Placement Agent.

 

(h)                                 Opinion of Counsel for the Co-Issuers and
the Parent.  Cadwalader, Wickersham & Taft LLP, special counsel to the
Co-Issuers and the Parent, Richards, Layton & Finger, P.A. counsel to the
Co-Issuer, Maples and Calder, Cayman Islands counsel to the Issuer, and other
applicable counsel to the Parent shall have furnished to the Placement Agent
their respective written opinions with respect to such matters as the Placement
Agent may reasonably request, each dated the Closing Date and addressed to the
Placement Agent and in form and substance reasonably satisfactory to the
Placement Agent.  Except with respect to any negative assurance letter relating
to the Time of Sale Information or the Offering Memorandum, each such opinion
(a) may express counsel’s reliance as to factual matters on certificates of
government and agency officials and the representations and warranties made by,
and on certificates or other documents furnished by officers of, the parties to
the Basic Documents and (b) may be qualified as an opinion only on the law of
the State of New York, the Delaware Limited Liability Company Act and the
federal law of the United States of America.

 

(i)                                     Opinion of Counsel for the Placement
Agent.  The Placement Agent shall have received on and as of the Closing Date an
opinion of Clifford Chance US LLP, counsel for

 

14

--------------------------------------------------------------------------------


 

the Placement Agent, with respect to such matters as the Placement Agent may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(j)                                    Opinion of Counsel for the Trustee, the
Preferred Shares Paying Agent, the Loan Obligation Manager, the CLO Servicer,
Arbor Realty SR, Inc. and ARMS Equity.  Prior to the placement of the Notes
hereunder, the Placement Agent shall have received the opinions, dated as of the
Closing Date, of the respective counsel to the Trustee, the Preferred Shares
Paying Agent, the Loan Obligation Manager, the CLO Servicer, the Seller and ARMS
Equity, each in form and substance reasonably satisfactory to the Placement
Agent.

 

(k)                                 Rating Agency Opinions.  The Placement Agent
shall be addressed in any opinion from any counsel delivering any written
opinion to the Rating Agencies in connection with the transaction described
herein which is not otherwise described in this Agreement.

 

(l)                                     Rating Agency Letters.  The Placement
Agent shall have received copies of letters from the Rating Agencies stating
that the Notes are rated as set forth on Schedule I hereto by the Rating
Agencies.

 

(m)                             No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any Governmental Authority that would, as of the
Closing Date, prevent the issuance or sale of the Notes; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Notes.

 

(n)                                 Good Standing.  The Placement Agent shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of each of the Issuer, Co-Issuer, and the Parent in its jurisdiction of
organization, dated not earlier than 30 days prior to the Closing Date, in each
case, in writing or any standard form of telecommunication from the appropriate
Governmental Authorities of such jurisdiction.

 

(o)                                 DTC.  All the Notes shall be eligible for
clearance and settlement through DTC.

 

(p)                                 Additional Documents.  On or prior to the
Closing Date, the Co-Issuers and the Parent shall have furnished to the
Placement Agent such other certificates and documents as the Placement Agent may
reasonably request.

 

(q)                                 Compliance with Rule 15Ga-2 and
Rule 17g-5.                                   The Co-Issuers shall have complied
with all requirements of Rule 15Ga-2 and Rule 17g-5 under the Exchange Act to
the satisfaction of the Placement Agent.

 

6.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Placement Agent by
Co-Issuers and ART  Each of the Co-Issuers and ART (jointly and severally) agree
to indemnify and hold harmless the Placement Agent, its affiliates, directors
and officers and each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the Securities Act or Section 20 of the

 

15

--------------------------------------------------------------------------------


 

Exchange Act (each a “Placement Agent Indemnitee”), from and against any and all
losses, claims, damages and liabilities (including, without limitation,
out-of-pocket legal fees and other out-of-pocket expenses incurred in connection
with any suit, action, investigations or proceeding or any claim asserted, as
such fees and expenses are incurred), joint or several, that arise out of, or
are based upon, any untrue statement or alleged untrue statement of a material
fact contained in the Time of Sale Information or the Offering Memorandum (or
any amendment or supplement thereto), or any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information with respect
to which the Placement Agent has agreed to indemnify each of the Issuer,
Co-Issuer and ART pursuant to Section 6(b) hereof; provided that with respect to
any such untrue statement in or omission from the Time of Sale Information, the
indemnity agreement contained in this paragraph (a) with respect to the Time of
Sale Information shall not inure to the benefit of a Placement Agent Indemnitee,
to the extent that the sale to the person asserting any such loss, claim, damage
or liability was an initial sale by the Placement Agent and any such loss,
claim, damage or liability of or with respect to the Placement Agent results
from the fact that (i) prior to the occurrence of the events described in
clause (ii) below, and prior to the Time of Sale, the Co-Issuers or ART shall
have notified the Placement Agent that the Time of Sale Information contains an
untrue statement of material fact or omits to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) such untrue
statement or omission of a material fact was corrected in an amended or
supplemented Time of Sale Information and such corrected Time of Sale
Information was provided to the Placement Agent far enough in advance of the
Time of Sale (but not less than one (1) Business Day) so that such corrected
Time of Sale Information could have been provided (electronically or otherwise)
to such person asserting any such loss, claim, damage or liability prior to the
Time of Sale and (iii) the Placement Agent did not send or give such corrected
Time of Sale Information to such person at or prior to the Time of Sale.

 

(b)                                 Indemnification of the Co-Issuers and ART by
Placement Agent.  The Placement Agent agrees to indemnify and hold harmless the
Co-Issuers and ART and their respective affiliates, directors and officers and
each person, if any, who controls any of the Co-Issuers or ART within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
to the same extent as the indemnity set forth in subsection (a) above, but only
with respect to any losses, claims, damages or liabilities that arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with the Placement Agent
Information.

 

(c)                                  [Reserved]

 

(d)                                 Notice and Procedures.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against any person in respect of which
indemnification may be sought pursuant to paragraph (a) or (b) above, such
person (the “Indemnified Person”) shall promptly notify the person against whom
such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may

 

16

--------------------------------------------------------------------------------


 

have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure (in which case the Indemnifying Person shall be relieved of its
indemnification obligation only to the extent of any loss caused by the
Indemnified Person’s failure to provide notice); and provided further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under this
Section 6.  If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 6 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; or (iii) the use of counsel chosen by the Indemnifying Person to
represent the Indemnified Person would present such counsel with a conflict of
interest.  It is understood and agreed that the Indemnifying Person shall not,
in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for the Placement Agent, its affiliates, directors, officers and
any control persons of the Placement Agent shall be designated in writing by the
Placement Agent and any such separate firm for the Co-Issuers and ART, their
respective directors and officers and any person who controls the Co-Issuers or
ART, as applicable, within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall be designated in writing by the Co-Issuers
and ART.  Upon receipt of notice from the Indemnifying Person to such
Indemnified Person of its election to assume the defense of such action and
approval by the Indemnified Person of counsel, the Indemnifying Person will not
be liable to such Indemnified Person under this Section 6 for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof unless the Indemnified Person shall have employed separate
counsel in accordance with the third immediately preceding sentence (it being
understood, however, that the Indemnifying Person shall not be liable for the
expenses of more than one separate counsel (in addition to local counsel).  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there is a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than forty-five (45) days after receipt by the
Indemnifying Person of such request, (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement and (iii) such settlement does not include a statement
as to, or an admission of, fault, culpability or a failure to act by or on
behalf of the Indemnifying Person.  No Indemnifying Person shall, without the
written consent of the

 

17

--------------------------------------------------------------------------------


 

Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(e)                                  Contribution.  If the indemnification
provided for in subsections (a) or (b) above is unavailable to an Indemnified
Person or is insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Co-Issuers and ART
on the one hand and the Placement Agent on the other from the offering of the
Notes or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Co-Issuers or ART on the one hand and the Placement Agent on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Co-Issuers and ART on the
one hand and the Placement Agent on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Co-Issuers and/or ART from the sale of the Notes and the total fees,
discounts and commissions received by the Placement Agent in connection
therewith bear to the aggregate offering price of the Notes.  The relative fault
of the Co-Issuers and ART on the one hand and the Placement Agent on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Co-Issuers or
ART or by the Placement Agent and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission, and any other equitable considerations appropriate in the
circumstances.

 

(f)                                   Limitation on Liability.  Each of the
Co-Issuers, ART and the Placement Agent agrees that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (e) above.  The amount
paid or payable by an Indemnified Person as a result of the losses, claims,
damages and liabilities referred to in paragraph (e) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with investigating or
defending any such action or claim.  Notwithstanding the provisions of this
Section 6, in no event shall the Placement Agent be required to contribute any
amount in excess of the amount by which the total fees, discounts and
commissions received by it with respect to the offering of the Notes exceeds the
amount of any damages that the Placement Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  Further,
ART and the Co-Issuers each acknowledge

 

18

--------------------------------------------------------------------------------


 

and agree that the Placement Agent has no responsibility and shall not assume
any liability for (i) any information that is posted to the internet website
established and maintained by ART, the Parent, the Co-Issuers or any other party
pursuant to Rule 17g-5 of the Exchange Act (such internet website, the “17g-5
Website”), or (ii) the failure of any information to be posted to the 17g-5
Website by any party.

 

(g)                                  Non-Exclusive Remedies.  The remedies
provided for in this Section 6 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity.

 

7.                                      Effectiveness of Agreement.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Placement Agent solely with respect
to its role in this transaction, by notice to the Co-Issuers and the Parent if,
after the execution and delivery of this Agreement and prior to the Closing Date
(a) trading generally shall have been suspended or materially limited on or by
any of the New York Stock Exchange or the over-the-counter market; (b) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or there is a material disruption in commercial
banking or securities settlement or clearance services in the United States
generally; or (c) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that in the judgment of the Placement Agent
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of the Notes on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information or the Offering
Memorandum.

 

9.                                      Payment of Expenses.

 

(a)                                 Regardless of whether the transactions
contemplated by this Agreement are consummated or whether this Agreement is
terminated, the Co-Issuers and the Parent shall pay or cause to be paid all
costs and expenses incident to the performance of their obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Notes and any taxes payable in
connection therewith; (ii) the costs and expenses incident to the preparation
and printing of the Time of Sale Information and the Offering Memorandum
(including all exhibits, attachments, amendments and supplements thereto) and
the distribution thereof in connection with the offering, purchase, sale, resale
and delivery of the Notes; (iii) the costs of reproducing and distributing each
of the Basic Documents; (iv) the reasonable costs and expenses of the Placement
Agent, including the fees and expenses of its counsel, transfer taxes on resale
of any of the Notes by the Placement Agent, any advertising expenses and other
expenses incurred by the Placement Agent in connection with offering or
reoffering the Notes and/or entering into purchase contracts with investors in
the Notes; (v) the fees and expenses of the counsel to the Co-Issuers, the
Parent and independent accountants; (vi) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Notes under the laws of such jurisdictions as
the Placement Agent may designate and the preparation, printing and distribution
of any “blue sky” memorandum (including the related reasonable fees and expenses
of counsel

 

19

--------------------------------------------------------------------------------


 

for the Placement Agent); (vii) any fees charged by the Rating Agencies for
rating and surveillance of the Notes; (viii) the fees and expenses of the
Trustee and the CLO Servicer (including related reasonable fees and expenses of
any counsel to such parties), except to the extent otherwise set forth in the
Basic Documents; (ix) all expenses and application fees incurred in connection
with the application for the approval of all the Notes for book-entry transfer
by DTC; (x) all reasonable expenses incurred in connection with any “road show”
presentation to potential investors; (xi) the costs and expenses of the
Co-Issuers in connection with the purchase of the Loan Obligations; and
(xii) all other costs and expenses incident to the performance of the
obligations of the Co-Issuers and the Parent hereunder that are not otherwise
specifically provided for in this Section 9(a).

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 8 hereof, (ii) the Co-Issuers for any reason fail to tender the Notes
for delivery to the Placement Agent, (iii) the Issuer, Co-Issuer, or Parent fail
or refuse to comply with this Agreement, or (iv) the Placement Agent fails to
place the Notes, each of the Issuer, the Co-Issuer, and the Parent (jointly and
severally) agrees to reimburse the Placement Agent for all out-of-pocket costs
and expenses (including the fees and expenses of its counsel) reasonably
incurred by the Placement Agent in connection with this Agreement and the offer
and sale of the Notes contemplated hereby.

 

10.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors.  Nothing in this Agreement is intended
or shall be construed to give any other person, other than the affiliates,
officers, directors and controlling persons referred to in Section 6 hereof and
their respective heirs and legal representatives any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.  No purchaser of Notes from the Placement Agent shall be deemed to be a
successor merely by reason of such purchase.

 

11.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Co-Issuers,
the Parent and the Placement Agent contained in this Agreement or made by or on
behalf of the Co-Issuers, the Parent or the Placement Agent pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of the Co-Issuers and the Parent or the Placement Agent.

 

12.                               Placement Agent Information.  The parties
hereto acknowledge and agree that the Placement Agent Information shall consist
solely of the fourth and fifth sentences of the first paragraph under the
heading “Placement of the Notes” in the Offering Memorandum.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, except where otherwise expressly provided, the term “affiliate” has
the meaning set forth in Rule 405 under the Securities Act.

 

14.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and effective only upon receipt,
and shall be deemed to have been duly given if mailed or

 

20

--------------------------------------------------------------------------------


 

transmitted and confirmed by any standard form of telecommunication.  Notices to
the Placement Agent shall be given to it at J.P. Morgan Securities LLC, 383
Madison Avenue, 8th Floor, New York, New York  10179, Attention:  ABS Syndicate,
fax:  212-834-6754, email:  andy.cherna@jpmorgan.com, with copies to J.P. Morgan
Securities LLC, 383 Madison Avenue, 32nd Floor, New York, New York  10179,
Attention: Bianca A. Russo, fax: (917) 464-6116, email: 
russo_bianca@jpmorgan.com, and Clifford Chance US LLP, 31 West 52nd Street, New
York, New York 10019, Attention: Steven T. Kolyer, fax: (212) 878-8375, email:
steven.kolyer@cliffordchance.com.  Notices to the Issuer shall be given to it at
Arbor Realty Commercial Real Estate Notes 2016-FL1, Ltd., c/o MaplesFS Limited,
Queensgate House, P.O. Box 1093, Queensgate House, KY1 1102, Grand Cayman,
Cayman Islands, Attention:  The Directors, telephone:  (345) 945 7099, fax: 
(345) 945 7100 with a  copy to the Parent at the address below.  Notices to ART
or the Parent shall be given to them at Arbor Realty Collateral Management, LLC,
333 Earle Ovington Boulevard, 9th Floor, Uniondale, New York  11553, Attention: 
Executive Vice President, Structured Securitization, fax:  (212) 389 6573,
telephone:  (212) 389 6546.  Notices to the Co-Issuer shall be given to it at
Arbor Realty Commercial Real Estate Notes 2016-FL1, LLC, c/o Puglisi &
Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711, Attention: 
Donald J. Puglisi, telephone:  (302) 738 6680, fax:  (302) 738 7210 with a copy
to the Parent at the address above.

 

(b)                                 Governing Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

(c)                                  Integration.  This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof and contains the sole and entire agreement between the parties
hereto with respect to the subject matter hereof.

 

(d)                                 Counterparts.  This Agreement may be
executed by any one or more of the parties hereto in any number of counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.

 

(e)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(f)                                   Headings.  The headings herein are
included for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

21

--------------------------------------------------------------------------------


 

(g)                                  No Bankruptcy Petition/Limited Recourse. 
The Placement Agent covenants and agrees that, prior to the date which is one
year and one day (or, if longer, the applicable preference period then in effect
plus one day) after the payment in full of all of the Notes issued by the
Co-Issuers, it will not institute against, or join any other person in
instituting against, any of the Co-Issuers any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy, insolvency, reorganization or similar law in any jurisdiction. 
Notwithstanding any other provision of this Agreement, the obligations of the
Issuer hereunder are limited-recourse obligations and the obligations of the
Co-Issuer hereunder are non-recourse obligations, in each case, payable solely
from the Collateral in accordance with the terms of the Indenture and following
realization thereof and reduction thereof to zero, all obligations of and all
claims against the Co-Issuers hereunder or arising in connection herewith shall
be extinguished and shall not thereafter revive.  No recourse may be had under
this Agreement against any employee, agent, officer, partner, member,
shareholder or director of any party hereto (collectively, the “Associated
Persons”), in respect of the transactions contemplated by this Agreement, it
being expressly agreed and understood that this Agreement is solely an
obligation of each of the parties hereto and that no personal liability whatever
shall attach to or be incurred by any Associated Person under or by reason of
the obligations, representations and agreements of the parties contained in this
Agreement, or implied therefrom.  This Section 14(g) shall survive the
termination or expiration of this Agreement.

 

(h)                                 Waiver of Jury Trial.  EACH OF THE
CO-ISSUERS, THE PARENT AND THE PLACEMENT AGENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

(i)                                     Exclusive Jurisdiction.  EACH OF THE
PARTIES HERETO IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY ACTION
OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER

 

22

--------------------------------------------------------------------------------


 

JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER.

 

[SIGNATURE PAGES FOLLOW]

 

23

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2016-FL1, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

CO-ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2016-FL1, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

PARENT:

 

 

 

ARBOR REALTY SR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

 

ART:

 

 

 

ARBOR REALTY TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

Accepted:                      , 2016

 

 

 

PLACEMENT AGENT:

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Placement Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NOTES

 

 

 

Initial Note
Principal
Balance

 

Interest Rate

 

Ratings
(Moody’s/ DBRS)

 

 

 

 

 

 

 

Class A Notes

 

U.S.$

183,625,000

 

One-month LIBOR + 1.70%

 

Aaa(sf)/AAA(sf)

Class B Notes

 

U.S.$

22,750,000

 

One-month LIBOR + 2.95%

 

Baa2(sf)/AA(sf)

Class C Notes

 

U.S.$

43,875,000

 

One-month LIBOR + 5.50%

 

NR/BBB(low)(sf)

 

The aggregate combined Advisory, Structuring and Placement Agent Fee paid to the
Placement Agent is U.S.$2,502,500.

 

Sch. I-1

--------------------------------------------------------------------------------


 

ANNEX A

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of the Notes outside the United States:

 

(a)                                 The Placement Agent acknowledges that the
Notes have not been registered under the Securities Act and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons except pursuant to an exemption from, or in transactions not subject to,
the registration requirements of the Securities Act.

 

(b)                                 The Placement Agent represents, warrants and
agrees that:

 

(A) It has offered and sold the Notes, and will offer and sell the Notes, (A) as
part of their distribution at any time and (B) otherwise until forty (40) days
after the later of the commencement of the offering of the Notes and the Closing
Date, only in accordance with Regulation S or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(B) Neither it nor any of its affiliates or any other person acting on its or
their behalf has engaged or will engage in any directed selling efforts with
respect to the Notes, and all such persons have complied and shall comply with
the offering restrictions requirement of Regulation S.

 

(C) At or prior to the confirmation of sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period a confirmation or notice to
substantially the following effect:

 

“The Notes offered hereby have not been registered under Securities Act, and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or
(ii) otherwise until forty (40) days after the later of the commencement of the
offering of the Notes and the date of original issuance of the Notes, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them in Regulation S.”

 

(D) It has not and will not enter into any contractual arrangement with any
distributor with respect to the distribution of the Notes, except with its
affiliates or with the prior written consent of the Co-Issuers.

 

Annex A-1

--------------------------------------------------------------------------------


 

(E) It has not made and will not make any invitation to any member of the public
in the Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2013 Revision), to subscribe for the Notes.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them in Regulation S.

 

(c)                                  The Placement Agent further represents,
warrants and agrees that:

 

(A) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated in the United Kingdom an invitation or
inducement to engage in investment activity (within the meaning of Section 21 of
the FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which Section 21(1) of the FSMA does not apply to the
Co-Issuers and (B) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Notes in, from or otherwise involving the United Kingdom;

 

(B) it, in relation to each member state of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), has
represented and agreed that, with effect from and including the date on which
the Prospectus Directive is implemented in that Relevant Member State, has not
made and will not make an offer of the Notes which are the subject of the
offering contemplated by the Offering Memorandum as completed by the
accompanying prospectus to the public in that Relevant Member State other than: 
(A) to any legal entity which is a “qualified investor” as defined in the
Prospectus Directive; (B) to fewer than 100 or, if the Relevant Member State has
implemented the relevant provisions of the 2010 PD Amending Directive, 150
natural or legal persons (other than “qualified investors” as defined in the
Prospectus Directive) subject to obtaining the prior consent of the Placement
Agent nominated by the issuing entity for any such offer; or (C) in any other
circumstances falling within Article 3(2) of the Prospectus Directive;  provided
that, no such offer of the Notes referred to in (A) to (C) above shall require
the Co-Issuers or the Placement Agent to publish a prospectus pursuant to
Article 3 of the Prospectus Directive.  For the purposes of this
Section 1(b)(viii), (1) the expression an “offer of the Notes which are subject
of the offering contemplated by the Offering Memorandum to the public” in
relation to any Notes in any Relevant Member State means the communication in
any form and by any means of sufficient information on the terms of the offer
and the Notes to be offered so as to enable an investor to decide to purchase or
subscribe to the Notes, as the same may be varied in that Relevant Member State
by any measure implementing the Prospectus Directive in that Relevant Member
State, (2) the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including by the 2010 PD Amending Directive to the extent
implemented in each Relevant Member State) and includes any relevant
implementing measure in the

 

Annex A-2

--------------------------------------------------------------------------------


 

Relevant Member State, and (3) the expression “2010 PD Amending Directive” means
Directive 2010/73/EU; and

 

(C)  The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended, (the
“FIEA”)).  Accordingly, the Placement Agent represents and agrees that it has
not, directly or indirectly, offered or sold and will not, directly or
indirectly, offer or sell any Notes in Japan or to, or for the benefit of, a
resident of Japan (which term as used herein means any person resident in Japan,
including any corporation or other entity organized under the laws of Japan) or
to others for re-offering or resale, directly or indirectly, in Japan or to, or
for the benefit of, any resident in Japan, except pursuant to an exemption from
the registration requirements of, and otherwise in compliance with the FIEA and
other relevant laws and regulations of Japan.

 

(d)                                 The Placement Agent acknowledges that no
action has been or will be taken by the Co-Issuers that would permit a public
offering of the Notes, or possession or distribution of the Time of Sale
Information, the Offering Memorandum or any other offering or publicity material
relating to the Notes, in any country or jurisdiction where action for that
purpose is required.

 

Annex A-3

--------------------------------------------------------------------------------


 

ANNEX B

 

Subsequent Time of Sale Information

 

Annex B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

Officer’s Certificate

 

The undersigned, Paul Elenio, pursuant to Section 5(e) of that certain Placement
Agreement dated as of August 5, 2016 by and among Arbor Realty Commercial Real
Estate Notes 2016-FL1, Ltd., Arbor Realty Commercial Real Estate Notes 2016-FL1,
LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P. Morgan Securities
LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)                                 The Loan Obligation Manager (i) is a limited
liability company, duly organized, is validly existing and is in good standing
under the laws of the State of Delaware, (ii) has full power and authority to
own its assets and to transact the business in which it is currently engaged,
and (iii) is duly qualified and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires, or the performance of the Loan Obligation Management
Agreement and the Indenture would require, such qualification, except for
failures to be so qualified that would not in the aggregate have a material
adverse effect on the business, operations, assets or financial condition of the
Loan Obligation Manager or on the ability of the Loan Obligation Manager to
perform its obligations thereunder, or on the validity or enforceability of, the
Loan Obligation Management Agreement and the provisions of the Indenture
applicable to the Loan Obligation Manager; the Loan Obligation Manager has full
power and authority to execute, deliver and perform the Loan Obligation
Management Agreement and its obligations thereunder and the provisions of the
Indenture applicable to it; the Loan Obligation Management Agreement has been
duly authorized, executed and delivered by it and constitutes a legal, valid and
binding agreement of the Loan Obligation Manager, enforceable against it in
accordance with the terms thereof, except that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)                                 Neither the Loan Obligation Manager nor any
of its Affiliates is in violation of any federal or state securities law or
regulation promulgated thereunder that would have a material adverse effect upon
the ability of the Loan Obligation Manager to perform its duties under the Loan
Obligation Management Agreement or the Indenture, and there is no charge,
investigation, action, suit or proceeding before or by any court or regulatory
agency pending or, to the best knowledge of the Loan Obligation Manager,
threatened which could reasonably be expected to have a material adverse effect
upon the ability of the Loan Obligation Manager to perform its duties under the
Loan Obligation Management Agreement or the Indenture;

 

(c)                                  Neither the execution and delivery of the
Loan Obligation Management Agreement nor the performance by the Loan Obligation
Manager of its duties thereunder or under the Indenture conflicts with or will
violate or result in a breach or violation of any of the terms or provisions of,
or constitutes a default under:  (i) the limited liability company agreement of
the Loan Obligation Manager, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement or other evidence of indebtedness or
other agreement, obligation, condition, covenant or instrument to which the Loan
Obligation Manager is a party or is bound,

 

A-1

--------------------------------------------------------------------------------


 

(iii) any law, decree, order, rule or regulation applicable to the Loan
Obligation Manager of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having jurisdiction over the Loan
Obligation Manager or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this subsection (c), either individually or in the
aggregate, a material adverse effect on the business, operations, assets or
financial condition of the Loan Obligation Manager or the ability of the Loan
Obligation Manager to perform its obligations under the Loan Obligation
Management Agreement or the Indenture;

 

(d)                                 No consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by the Loan Obligation
Manager of its duties under the Loan Obligation Management Agreement and under
the Indenture, except such as have been duly made or obtained;

 

(e)                                  The Offering Memorandum, as of the date
thereof (including as of the date of any supplement thereto) and as of the
Closing Date does not contain any untrue statement of a material fact and does
not omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(f)                                   On the Closing Date, there shall not have
been, since the respective dates as of which information is given in the
Offering Materials, any material adverse change or prospective material adverse
change with respect to the Issuer, the Co-Issuer or the pool of Assets; and

 

(g)                                  The Loan Obligation Manager is registered
as an investment adviser under the Investment Advisers Act of 1940, as amended.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

[Signature page follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this     day of
                       , 2016.

 

 

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Officer Certificate pursuant to Placement Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARBOR REALTY SR, INC.

 

Officer’s Certificate

 

The undersigned, Valerie Rubin, pursuant to Section 5(f) of that certain
Placement Agreement dated as of August 5, 2016, by and among Arbor Realty
Commercial Real Estate Notes 2016-FL1, Ltd., Arbor Realty Commercial Real Estate
Notes 2016-FL1, LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P.
Morgan Securities LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)                                 Arbor Realty SR, Inc. (“Seller”) (i) is a
corporation, duly incorporated, is validly existing and is in good standing
under the laws of the State of Maryland, (ii) has full power and authority to
own its assets and to transact the business in which it is currently engaged,
and (iii) is duly qualified and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires, or the performance of the Loan Obligation Purchase Agreement
and the Indenture would require, such qualification, except for failures to be
so qualified that would not in the aggregate have a material adverse effect on
the business, operations, assets or financial condition of Seller or on the
ability of Seller to perform its obligations thereunder, or on the validity or
enforceability of, the Loan Obligation Purchase Agreement and the provisions of
the Indenture applicable to Seller; Seller has full power and authority to
execute, deliver and perform the Loan Obligation Purchase Agreement and its
obligations thereunder and the provisions of the Indenture applicable to it; the
Loan Obligation Purchase Agreement has been duly authorized, executed and
delivered by it and constitutes a legal, valid and binding agreement of Seller,
enforceable against it in accordance with the terms thereof, except that the
enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(b)                                 Neither Seller nor any of its Affiliates is
in violation of any federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of Seller
to perform its duties under the Loan Obligation Purchase Agreement or the
Indenture, and there is no charge, investigation, action, suit or proceeding
before or by any court or regulatory agency pending or, to the best knowledge of
Seller, threatened which could reasonably be expected to have a material adverse
effect upon the ability of Seller to perform its duties under the Loan
Obligation Purchase Agreement or the Indenture;

 

(c)                                  Neither the execution and delivery of the
Loan Obligation Purchase Agreement nor the performance by Seller of its duties
thereunder or under the Indenture conflicts with or will violate or result in a
breach or violation of any of the terms or provisions of, or constitutes a
default under:  (i) the articles of incorporation or by-laws of Seller, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note agreement
or other evidence of indebtedness or other agreement, obligation, condition,
covenant or instrument to which Seller is

 

B-1

--------------------------------------------------------------------------------


 

a party or is bound, (iii) any law, decree, order, rule or regulation applicable
to Seller of any court or regulatory, administrative or governmental agency,
body or authority or arbitrator having jurisdiction over Seller or its
properties, and which would have, in the case of any of (i), (ii) or (iii) of
this subsection (c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of Seller or
the ability of Seller to perform its obligations under the Loan Obligation
Purchase Agreement or the Indenture;

 

(d)                                 No consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by Seller of its duties
under the Loan Obligation Purchase Agreement and under the Indenture, except
such as have been duly made or obtained; and

 

(e)                                  With respect to any information in the
Offering Memorandum regarding Seller, the Offering Memorandum, as of the date
thereof (including as of the date of any supplement thereto) and as of the
Closing Date does not contain any untrue statement of a material fact and does
not omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(f)                                   With respect to Section 5(d) of the
Placement Agreement, (i) the undersigned has carefully reviewed the Time of Sale
Information (as defined in the Placement Agreement) and the Offering Memorandum
and hereby confirms, to the knowledge of the undersigned, after due inquiry, the
representation set forth in Section 2(a) of the Placement Agreement is true and
correct; (ii) the undersigned further confirms that the Seller has complied in
all material respects with all agreements and satisfied all conditions on its
part to be performed or satisfied under the Placement Agreement at or prior to
the Closing Date; and (iii) other than as set forth in the Time of Sale
Information, since the Time of Sale (as defined in the Placement Agreement) and
other than as set forth in the Offering Memorandum, since the date thereof,
there has not been any material adverse change or any development involving a
prospective material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity or results of operations of
the Seller.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

[Signature page follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this      day of
         , 2016.

 

 

ARBOR REALTY SR, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Officer Certificate pursuant to Placement Agreement]

 

--------------------------------------------------------------------------------